Barnes, J.
The application herein for a peremptory writ of mandamus was filed in this court at the same time that State, ex rel. First National Bank of Atkinson, v. Cronin, ante, p. 636, was .commenced; and an alternative writ was issued, returnable May 3, 1904. The application was based on a like state of facts, and the return to the alternative writ was the same as in the case above mentioned. It appears that at the time the action was commenced the relator had on deposit only $12,031.82 of the county funds, Avhen its pro rata share of said funds was $17,595. Under the undisputed facts, and the rule announced in the opinion cited, the relator is entitled to the relief prayed for, and a peremptory writ of mandamus is therefore allowed.
Writ alloaved.